          Case 3:18-cr-00308-JBA Document 22 Filed 04/19/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                      :              CRIM. NO. 3:18CR308 (JBA)

v.                                            :

ANDREW CUNNINGHAM                             :              April 19, 2019

                  MOTION FOR RECOMMENDATION RE: DESIGNATION

       The defendant, Andrew Cunningham, respectfully requests that the Court enter judgment

making the recommendation to the Bureau of Prisons that Mr. Cunningham serve his federal

sentence at Federal Medical Center Devens. FMC Devens is one of the Bureau of Prisons

Facilities that runs a Sex Offender Management Program (SOMP). SOMP facilities are charged

with

       assist[ing] in the effective management of the Bureau’s population of sexual offenders
       and to provide services that minimize this population’s risk for sexual reoffense. . . A
       primary goal of SOMP institutions is to reduce the need to place sexual offenders in
       protective custody, and to create an institution climate conducive to voluntary
       participation in treatment. To achieve this goal, SOMP institutions will maintain a
       significant proportion of sexual offenders in the population. . . . Initial Designations to
       SOMPs. Newly sentenced inmates with a sex offense history may receive initial
       designation to a SOMP institution to have access to program components available at
       those facilities.

https://www.bop.gov/inmates/custody_and_care/sex_offenders.jsp

       “Because of the unique programming offered at FMC Devens, sex offenders make up

approximately 40% of the inmate population. Inmates with a history of sexual offenses are

automatically enrolled in the Sex Offender Management Program (SOMP). Another sex

offender-specific, intensive Residential Sex Offender Treatment Program (SOTP-R) is also

offered, but participation is purely voluntary.”

https://www.bop.gov/locations/institutions/dev/DEV_prea.pdf       Based on undersigned counsel’s
          Case 3:18-cr-00308-JBA Document 22 Filed 04/19/19 Page 2 of 2




review of BOP literature, it appears that FMC Devens is the most likely place that Mr.

Cunningham will receive effective sex offender treatment, and it appears from the above-cited

reference that such treatment occurs throughout the individual’s period of incarceration. The

only facilities that provide this level of care to sex offenders, or SOMP facilities, are scattered

throughout the country with Devens being the only one in the northeast. It does not appear that

any other SOMP facility will offer treatment to Mr. Cunningham superior to that which Devens

will be able to provide. Designation to FMC Devens will provide Mr. Cunningham with much

needed rehabilitation, which, in turn, fosters the goal of protection of the public.

       WHEREFORE, the defendant respectfully requests that the Court grant this motion.

                                       Respectfully Submitted,
                                       THE DEFENDANT,
                                       Andrew Cunningham

                                       /s/ Moira L. Buckley
                                       Moira L. Buckley
                                       Assistant Federal Defender
                                       10 Columbus Blvd, 6th FL
                                       Hartford, CT 06106
                                       Phone: (860) 493-6260
                                       Bar No.: ct18803
                                       Email: Moira_Buckley@fd.org




                                       CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 19, 2019, a copy of the foregoing filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
to all parties by operation of the Court's electronic filing system or by mail to anyone unable to
accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this
filing through the Court's CM/ECF System.

                                               /s/ Moira L. Buckley
                                               Moira L. Buckley
